People v Adams (2019 NY Slip Op 08078)





People v Adams


2019 NY Slip Op 08078


Decided on November 8, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 8, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, DEJOSEPH, NEMOYER, AND WINSLOW, JJ.


1056 KA 17-02216

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vSAUNDRA ADAMS, DEFENDANT-APPELLANT. 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (SHERRY A. CHASE OF COUNSEL), FOR DEFENDANT-APPELLANT. 
JOHN J. FLYNN, DISTRICT ATTORNEY, BUFFALO (MATTHEW B. POWERS OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Erie County (Christopher J. Burns, J.), rendered November 6, 2017. The judgment convicted defendant, upon her plea of guilty, of manslaughter in the first degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting her, upon her plea of guilty, of manslaughter in the first degree (Penal Law § 125.20 [1]). We reject defendant's contention that her waiver of the right to appeal is invalid. Supreme Court advised defendant of the maximum sentence that could be imposed upon her conviction (see People v Lococo, 92 NY2d 825, 827 [1998]), and the oral plea colloquy, together with the written waiver of the right to appeal executed by defendant, establishes that she knowingly, voluntarily and intelligently waived the right to appeal (see generally People v Lopez, 6 NY3d 248, 256 [2006]). That valid waiver forecloses defendant's challenge to the severity of her sentence (see People v Harris [appeal No. 4], 147 AD3d 1375, 1376 [4th Dept 2017], lv denied 29 NY3d 998 [2017]; see generally People v Hidalgo, 91 NY2d 733, 737 [1998]).
Entered: November 8, 2019
Mark W. Bennett
Clerk of the Court